*323
ORDER

PER CURIAM.
Steve Davis (Defendant) appeals from a judgment of conviction of robbery in the second degree. Defendant alleges trial court error in overruling his motion for judgment of acquittal. Defendant also alleges that the trial court erred in entering judgment and sentence prior to the expiration of time for filing a motion for new trial. We have reviewed the briefs of the parties and the record on appeal and conclude that there is sufficient evidence from which a reasonable trier of fact might have found Defendant guilty beyond a reasonable doubt. State v. Shinn, 921 S.W.2d 70, 72-73 (Mo.App. E.D.1996). We also conclude that Defendant effectively waived his right to file a motion for new trial as set forth in Rule 29.11,1 and thus the trial court did not err in sentencing Defendant when it did. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 30.25(b).

. All rule references are to Mo. R.Crim. P.2002, unless otherwise indicated.